Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hutcherson, J.), rendered November 26, 1984, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant having failed to challenge the validity of his plea by motion before the court of first instance, has failed to preserve for our review his implicit argument that he should now be relieved of the plea (see, People v Pellegrino, 60 NY2d 636). The defendant’s claim of ineffective assistance of counsel is not borne out by the record and should have been made by appropriate collateral motion (see, People v Brown, 45 NY2d 852). Finally, we discern no basis for disturbing the sentence imposed pursuant to the plea bargain (see, People v Kazepis, 101 AD2d 816; see also, People v Suitte, 90 AD2d 80). Man*797gano, J. P., Brown, Lawrence, Hooper and Harwood, JJ., concur.